—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 5, 1998, convicting defendant, after a nonjury trial, of robbery in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 2V2 to 5 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The court properly credited testimony from the victim concerning defendant’s course of conduct before and during the taking of the victim’s bicycle that, when viewed as a whole, clearly established the element of force (see, People v Woods, 41 NY2d 279). Concur— Rubin, J. P., Saxe, Buckley, Friedman and Marlow, JJ.